                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                              4:18CR3110

     vs.
                                                                ORDER
SHAWN D. HUNTINGTON,

                     Defendant.


      Defendant has moved to continue the pretrial motion deadline, (Filing No.
29), because the government may be filing additional charges against Defendant,
and the decision on whether to file pretrial motions may be impacted by those
potential additional charges . The motion to continue is unopposed. Based on the
showing set forth in the motion, the court finds the motion should be granted.
Accordingly,

      IT IS ORDERED:

      1)       Defendant’s motion to continue, (Filing No. 29), is granted.

      2)       Pretrial motions and briefs shall be filed on or before November 9,
               2018.

      3)       Trial of this case remains set to commence on November 26, 2018,

      4)       The ends of justice served by granting the motion to continue
               outweigh the interests of the public and the defendant in a speedy
               trial, and the additional time arising as a result of the granting of the
               motion, the time between today’s date and November 9, 2018 shall
               be deemed excludable time in any computation of time under the
               requirements of the Speedy Trial Act, because although counsel
               have been duly diligent, additional time is needed to adequately
               prepare this case for trial and failing to grant additional time might
               result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
               Failing to timely object to this order as provided under this court’s
     local rules will be deemed a waiver of any right to later claim the time
     should not have been excluded under the Speedy Trial Act.

October 29, 2018.

                                     BY THE COURT:

                                     s/ Cheryl R. Zwart
                                     United States Magistrate Judge




                                 2
